Citation Nr: 1118605	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-03 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability, effective May 24, 2004.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability, for the period of May 24, 2004 to July 7, 2010.

3.  Entitlement to an initial evaluation in excess of 20 percent for a right knee disability, for the period beginning July 8, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's bilateral knee disability and assigned a 10 percent evaluation for each disability, effective May 24, 2004-the date on which the Veteran filed his initial claim for service connection.  The Veteran timely appealed those disability evaluations.

The Veteran testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2009 from Waco, Texas; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in October 2009, when it remanded the case for further development, to include a VA examination of the Veteran's bilateral knees.  Such an examination occurred in July 2010.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  Therefore, the Board finds that its remand order has been fully complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).



FINDINGS OF FACT

1.  The Veteran's knees were limited in flexion to, at most, 40 degrees on the right and 50 degrees on the left throughout the appeal period.

2.  The Veteran's knees demonstrated normal extension to 0 degrees and the objective evidence of record did not demonstrate any instability, laxity or recurrent subluxation throughout the appeal period. 

3.  The Veteran's knees are shown to have locking throughout the appeal period, which causes him to stumble or misstep occasionally.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, effective May 24, 2004, for the Veteran's left knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5258 (2010).

2.  The criteria for a 20 percent evaluation, for the period of May 24, 2004 to July 7, 2010, for the Veteran's right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5258 (2010).

3.  The criteria for an evaluation in excess of 20 percent evaluation, for the period beginning July 8, 2010, for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5258 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claims for his bilateral knee disabilities arise from an appeal of the assignment of initial evaluations following grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to the issues decided herein.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a July 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board remanded the case in October 2009 for medical examination, which was performed in July 2010.  The Board has reviewed the examination report and finds the RO substantially complied with the instructions of the Board's remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 
  
For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

The Veteran filed his claims for service connection on May 24, 2004.  In an April 2005 rating decision, service connection was granted for his knees, and both of those disabilities were assigned 10 percent evaluations, effective May 24, 2004.  Thus, his left knee is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and his right knee is also currently evaluated as 10 percent disabling under Diagnostic Code 5260.  

Subsequently, the Veteran's right knee was granted an increased evaluation to 20 percent disabling, effect July 8, 2010-the date of his VA examination-under Diagnostic Code 5260 in a February 2011 rating decision.  The Board will thus consider whether the Veteran's right knee warrants a higher evaluation than that currently assigned for those two distinct periods noted.

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (emphasis added).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion (emphasis added).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  See 38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

In his January 2006 notice of disagreement, the Veteran specifically averred that each of his knees should be rated 20 percent disabling.  At that time, he stated that he suffered from a "great deal of pain, discomfort and swelling," as well as having episodes of loss of use of his knees.  He also stated that he treats himself with ice packs and pain pills, and further stated that he was limited in his ability to mow his lawn or walk great distances.  

The Veteran also stated in his February 2006 substantive appeal that he disagreed with his assigned evaluations because the VA examiner did not ask about how his knees were affected at the end of the day.  Specifically, the Veteran indicated that he would begin the morning with a pain level of 2 out of 10 and at the end of the day-which usually involved standing for approximately 4 hours at work-he experienced a 7 or 8 out of 10 pain level.  He also stated that he should have been evaluated with moderate subluxation.  The Veteran further averred that his knees occasionally locked, but that the VA examiner did not ask him that question; he stated that he will occasionally misstep because of his knees catching when he walks.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2007 and before the undersigned Acting Veterans Law Judge in July 2009.  During those hearings, the Veteran stated that he experiences quite of lot of pain, discomfort and stiffness in his knees, and that such is usually worse after he finishes his work day.  During both hearings the Veteran indicated that he was currently employed, and that he spent a lot of time on his feet during his work day which would exacerbate his pain and knee symptoms.  The Veteran further indicated during both of those hearing that he treated his knees by going to the sauna, using ice packs and taking hydrocodone or other over-the-counter pain medications.  The Veteran also indicated that his knees would lock up 2 to 3 times per week and that over time such locking symptomatology has grown worse.  He also indicated that he had trouble going up and down stairs because his knees would give out, and that he was unable to do any household chores like mowing his lawn because of knees.  The Veteran was able to both walk and drive without any problems, though the Veteran stated that he had to monitor his activities in order to not exacerbate his symptoms.

The clinical evidence of record demonstrates that the Veteran had a left knee x-ray in April 2002 that revealed early osteoarthritic changes.  Additionally, in April 2004, a VA treatment record notes that the Veteran indicated that he was having pain in his left lower extremity and such was "giving out."  Other private and VA treatment records demonstrate that the Veteran received periodic treatment for bilateral knee pain and stiffness, and that he eventually discontinued the use of hydrocodone in favor of over-the-counter pain medications as needed.  Additionally, the Board notes that the Veteran's knees were noted as have no crepitus or laxity in a private November 2005 treatment note.

The Veteran underwent a VA examination in March 2005.  At the time of his examination, the Veteran had been employed by an air conditioning company for many years.  It was noted that the Veteran's knees do not interfere with his work.  The Veteran, however, complained of aching and pain in his knees bilaterally, usually with activities.  The Veteran reported aching in his knees when he stood after resting.  He also reported an occasional catch in his left knee, though both knees were noted as stable and the Veteran did not use a brace on either knee.  The Veteran also reported that he walked once a week for 30 minutes on a treadmill and that he took Meloxicam thrice daily in order to relieve his pain.  He did not report having any difficulty at work due to his knee pain, nor did he report having to additionally rest or modify his work in order to perform his duties.  The Veteran reported some problems sitting in a bathtub due to his knees and therefore took showers instead, and he also reported some problems when mowing his lawn.  He also reported having a special difficulty squatting and recovering from that position.

On examination, the Veteran's gait was normal without any limping or use of assistive devices for ambulation.  He did not wear any knee braces.  The Veteran's left knee was normal on inspection without any effusion or tenderness to palpitation.  The Veteran's left knee had flexion to 130 degrees where flexion was stopped by impingement in the left thigh and calf.  The Veteran did not have any complaints of discomfort throughout that range of motion.  The left knee was stable with negative anterior drawer, McMurray's and Lachman's testing.  The VA examiner noted it was a normal knee examination.  The Veteran's right knee did not have any effusion though it was tender to firm palpitation of the quadriceps tendon where it attached to the superior pole of the patella.  The right knee had 130 degrees of pain-free motion, and it was stable.  The Veteran had negative anterior drawer and Lachman's testing of the right knee.  After repetitive motion of both knees, the Veteran complained of onset of tenderness at the superior pole of his left patella.  The VA examiner noted that there was no weakness, fatigability, or incoordination.  There was slight crepitus under the patella in the left knee, but no crepitus noted in the right knee.  The Veteran was diagnosed with patellofemoral pain syndrome of both knees, left more symptomatic than his right.  X-rays demonstrated a slightly deformed left patella, though no fractures or dislocations were shown bilaterally.  Joint spaces were maintained and there was no effusions noted bilaterally.

The Veteran underwent a private examination of his knees in October 2005.  At that time the Veteran reported that he had bilateral knee pain on and off for 20 years, which had worsened in the last two years.  The private examiner noted that the Veteran's past medical history was positive for weakness and numbness in the arms and legs, but otherwise was noncontributory.  

On examination, the Veteran had a normal gait, was well-coordinated, and had normal motor functions.  The Veteran had 2+ deep tendon reflexes with 5/5 muscle strength bilaterally in his upper and lower extremities.  The Veteran had a passive range of motion of 0 to 130 degrees bilaterally, but was unable to squat without severe pain.  The Veteran's knees were stable on examination with negative McMurray's pivot shift, anterior drawer and Lachman's testing bilaterally.  He did have a mild positive patellar crush sign bilaterally, left greater than right.  The Veteran's left knee had a mild varus deformity but was otherwise within normal limits.  The private examiner noted that the Veteran was neurovascularly intact and well-perfused with good muscle tone.  X-rays demonstrated minimal arthritic changes of the patellofemoral joint bilaterally with medial compartment arthritis and some spurring of the proximal and distal poles of the patella bilaterally.  The Veteran was diagnosed with bilateral chondromalacia patella.  An MRI of his left knee demonstrated a horizontal tear of his lateral meniscus and a grade I medial collateral ligament strain.

The Veteran underwent another VA examination of his knees in December 2006.  The Veteran reported constant daily pain in his knees bilaterally, his left knee worse than his right knee, and that repetitive motion increased his pain bilaterally.  The Veteran also reported swelling at the end of the day as well if he does a lot of work or exercise.  That swelling will reduce by morning and when he stops doing heavy exercises.  The Veteran also reported that his left knee sometimes gives out and he will stumble, though he did not report any actual locking of his knees bilaterally.  The Veteran did not have a brace on either knee, nor did he use an assistive device for ambulation.  The Veteran reported that he currently was employed using a punch-press machine and that he will have swelling and increased pain at the end of his work day due to his employment, though he denied any increased limitations due to flare-ups.  The Veteran reported being able to drive and stated that he was able to take care of light household activities.  The VA examiner noted the October 2005 MRI and examination as well as the March 2005 x-rays and examination.  The VA examiner noted that there was no lack of endurance or excess fatigability demonstrated, though there was some instability of the left knee.  

On examination, the left knee had joint line tenderness and had flexion to 70 degrees with pain.  He had extension to 0 degrees.  The Veteran had subpatellar crepitation bilaterally, and he demonstrated negative Lachman's and McMurray's testing bilaterally.  The VA examiner noted that the Veteran's bilateral ACL and MCL appeared to be intact.  The right knee had a tender joint line and flexion to 80 degrees with pain.  He had 0 degrees of extension and effusion was noted in the right knee.  There were no changes in the Veteran's pain level, fatigue, weakness, endurance or range of motion after repetitive testing bilaterally.  The Veteran was diagnosed with bilateral chondromalacia, with collateral ligament strain and a medial meniscus tear of the left knee.

Finally, the Veteran underwent another VA examination in July 2010 following the Board remand in October 2009.  The Veteran reported that initially his left knee hurt more than his right, but that now both knees were very painful.  He stated that he had pain all day and that his pain is increased with repetitive motion.  The Veteran further reported being unable to do any yard work, and can only do light household chores.  The VA examiner noted the October 2005 MRI.  The VA examiner stated that the Veteran was able to drive, though the Veteran reported difficulty getting in and out of his vehicle.  He also reported periodic swelling of his knees, and reported locking of his knees which occurred 3 to 4 times per week.  The Veteran did not use any knee braces, and he took Mobic with minimal relief.  The Veteran reported weakness and fatigue in his knees, and also reported that he had to sit down at his job half of the day due to that weakness and fatigue.  The Veteran was employed running a computerized press machine.  The VA examiner noted that the Veteran's previous examinations had no notations of lack of endurance or excess fatigability, but that at this time the Veteran did have lack of endurance and easy fatigability.  The VA examiner noted that the Veteran did not report any flare-ups and that he did not have any incoordination.  The Veteran however was noted as having constant pain and locking, which causes him to occasionally stumble, as well as having marked fatigue and lack of endurance.

On examination, the Veteran's right knee had 40 degrees of flexion with pain.  He had joint line tenderness and subpatellar crepitation of the right knee.  The Veteran's right ACL and MCL appeared intact and the right knee had negative Lachman's and McMurray's testing.  The Veteran's left knee had medial joint line tenderness and subpatellar popping.  The left knee had 50 degrees of flexion and extension to 0 degrees His left MCL and ACL were intact and he had negative Lachman's and McMurray's testing.  It was noted that after repetitive motion testing three times, there was no change noted in the Veteran's range of motion, coordination, fatigue, endurance, or pain levels.  X-rays demonstrated no fractures or dislocations, mild prepatellar bony spurs, no effusions, and maintained joint spacing bilaterally.  The Veteran was diagnosed with chondromalacia of the bilateral knees.  The VA examiner concluded that with the progression of pain, decreased range of motion and periodic locking, the Veteran's bilateral knee symptomatology was interfering with his ability to work.

The Board notes that Diagnostic Codes 5003 and 5010 cannot be applied in this case in order to grant a higher evaluation for the Veteran's knees, as the Veteran has already been assigned the maximum evaluation under those Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010; Lichtenfels, supra.

Additionally, the Veteran's right knee demonstrated limitation of flexion to 40 degrees, at most throughout the appeal period.  The Veteran's left knee demonstrated limitation in flexion to 50 degrees, at most throughout the appeal period.  Such limitations in flexion more closely approximate to the criteria commensurate to a 10 percent evaluation under Diagnostic Code 5260.  Thus, the Board finds that a higher evaluation cannot be granted throughout the appeal period for the Veteran's knees under that Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in this case there is no showing of loss of motion in extension to compensable levels for either knee.  In fact, throughout the appeal period, the Veteran's knees were shown to have extension to 0 degrees-full range of motion in extension.  Therefore, an assignment of separate ratings for limited extension of the knees is not appropriate here.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Additionally, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Moreover, in VAOPGCPREC 9-98, it was held that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  Such has been demonstrated in this case, and therefore, the Board must consider the propriety of a separate evaluation under Diagnostic Code 5257 for the period in question.

The Board notes that throughout the appeal period, the clinical evidence consistently demonstrated no laxity or recurrent subluxation.  In fact, testing for instability, such as Lachman's and McMurray's testing, were all consistently negative throughout the appeal period.  The Veteran is competent to state that his knees will sometimes buckle or give out on him.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as the clinical evidence, including the Veteran's private and VA treatment records and examinations, have consistently noted no instability of either knee, the Board finds that the probity of the clinical evidence outweighs the probity of the Veteran's lay statements of symptomatology in this case.  As the objective evidence in this case is more probative and persuasive, the Board finds that the Veteran's knees do not demonstrate any instability, laxity or recurrent subluxation at any time throughout the appeal period.  Thus, a separate evaluation for such symptomatology is not warranted on the evidence of record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; VAOPGCPREC 23-97; VAOPGCPREC 9-98.

However, the Board finds that a 20 percent evaluation for each knee is warranted on the evidence of record in this case, and the Board assigns those 20 percent evaluations as effective May 24, 2004-the date on which the Veteran filed his claim for service connection.  

Specifically, the Board notes that the Veteran has competently and credibly asserted that his knees lock and cause him to stumble or misstep.  See Layno, supra.  Moreover, the Board notes that the clinical evidence, particularly the July 2010 VA examination, notes continued complaints of locking of his knees throughout the appeal period.  In fact, the July 2010 VA examiner specifically noted that constant pain and locking of the Veteran's knee 3 to 4 times weekly, as well as marked fatigue and lack of endurance, were significant symptoms associated with the Veteran's knee disabilities.  

Accordingly, the Board finds that throughout the appeal period, the Veteran's right and left knee have demonstrated symptomatology of locking and thus more closely approximates to the criteria necessary for an evaluation under Diagnostic Code 5258.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258.  Such symptomatology commensurates to a 20 percent evaluation.  As these claims arise from an initial assignment of a disability evaluation following a grant of service connection, the Board assigns the effective date as May 24, 2004, since the Veteran's lay statements and the clinical evidence demonstrate such symptomatology has been consistent throughout the appeal period.  See 38 C.F.R. § 3.400(b)(2) (2010).  

The Board notes that a grant of 20 percent evaluations for both knees for the entirety of the appeal period represents a full grant of benefits sought on appeal in this case, as specifically noted in the Veteran's January 2006 notice of disagreement.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed.  In fact, the Veteran was shown to be employed throughout the appeal period, including during his most recent examination in July 2010, where the Veteran was shown to be employed working a computerized press machine.  Since there is not any evidence of record that the Veteran's bilateral knee disabilities cause him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 20 percent evaluation for a left knee disability, effective May 24, 2004, is granted, subject to the regulations controlling payment of monetary benefits.

A 20 percent evaluation for a right knee disability, for the period of May 24, 2004 through July 7, 2010, is granted, subject to the regulations controlling payment of monetary benefits.

An evaluation in excess of 20 percent for a right knee disability, for the period starting July 8, 2010, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


